[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
This appeal, considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, is not controlling authority except as provided in S.Ct.R.Rep.Op. 2(G)(1).
Following a plea of guilty, appellant Todd Harrison was convicted of trafficking in marijuana in violation of R.C. 2925.03(A). The trial court sentenced him to ninety days' incarceration, plus three years of community control.
In accordance with Anders v. California,1 Harrison's counsel has filed an affidavit advising this court that he has found no viable issues for appeal, that he has attempted to contact Harrison about his findings, and that he has informed Harrison that he has filed a brief with no assignments of error. According to the affidavit, Harrison has not responded. Counsel has also submitted a motion to withdraw and has requested that this court conduct an independent review of the record to determine if prejudicial error exists.
We have reviewed the entire record, including the trial court's sentencing hearing, and conclude that Harrison's appointed counsel has provided a conscientious examination of the law and the record, and that the record fails to demonstrate any arguable issues. Therefore, we hold this appeal to be wholly frivolous. We overrule the motion to withdraw filed by Harrison's appointed counsel and affirm the judgment of the trial court. Although this appeal is frivolous under App.R. 23 and R.C.2505.35, we refrain from taxing costs and expenses against Harrison because he is clearly indigent.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R.24.
Painter, P.J., Winkler and Shannon, JJ.
Raymond E. Shannon, retired, of the First Appellate District, sitting by assignment.
1 Anders v. California (1967), 386 U.S. 738, 87 S.Ct. 1396.